By The Court.
We find no error in the record. Section 6384, Revised Statutes, provides that: “Male persons of the age of eighteen years, and female persons of the age of sixteen years, not nearer of ldn than second cousins, and not having a husband or wife living, may be joined in marriage.” Prior to the amendment of February 10, 1870, the *655section permitted marriage between persons otherwise qualified, “not nearer of kin than first cousins.” Succeeding sections provide that any probate judge who shall issue a license, or officer who shall solemnize a marriage, contrary to the provisions of the act, shall be fined, etc. All which shows the-spirit and purpose of the law; and this policy is not affected by the consideration that the statute punishing incest, section 7019, includes only persons nearer of kin than cousins. And where a contract is attempted to be. made between parties which contravenes the policy of the statute, courts will not aid in its enforcement, or in obtaining damages for its violation, but will leave the parties where it finds them.
Nor can the agreement to solemnize the marriage in Pennsylvania help the case, as such performance between residents of Ohio would work a fraud on the law. Story on Conflict of Raws, 116 a, and note.

Judgment affirmed.